DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Actions is in response to the Response to Non-Final Rejection after RCE filed 04/29/2021. 
The status of the Claims is as follows:
Claims 2, 4, 14, 15 and 21 have been cancelled;
Claim 24 is new;
Claims 1, 3, 6, 13, 20, 22 have been amended;
Claims 1, 3, 5-13, 16-20, 22-24 are pending and have been examined;

Allowable Subject Matter
Claims 1, 3, 5-13, 16-20, 22-24 allowed.
The following is an examiner’s statement of reasons for allowance: 
Upon further examination of the art of record, it has been decided that the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed controller is configured to alternatively operate in at least a normal mode and a measurement mode and first stage of the measurement mode starts more quickly than the specific stage of the normal mode when the electric power tool is activated; and the normal mode stages include stages other than the specific stage in addition to the limitations recited in Claim 1. 

The Prior Art, Dey for example, teaches a normal mode and measurement mode, where the measurement mode is operationally connected to the normal mode. The Prior Art does not teach an electric power tool with a controller that alternatively operate in a normal mode and measurement mode such that the normal mode includes stages other than the specific stage. 

Upon further examination of the art of record, it has been decided that the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed controller that switches to the measurement mode upon determining that a specified date has been reached in addition to the limitations recited in Claim 13. 

The Prior Art, Dey for example, teaches a normal mode and measurement mode, where the measurement mode is operationally connected to the normal mode. The Prior Art does not teach an electric power tool with a controller that switches to the measurement mode upon determining that a specified date has been reached.

Upon further examination of the art of record, it has been decided that the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed controller is configured to perform a mode switching process that alternatively selects one of: a measurement mode, and a normal mode wherein the measurement target start time is a start time of driving the motor, determining that at least one of the following conditions is satisfied: the trigger switch is OFF, and the microswitch is ON indicating that the torque limiting mechanism has been initiated, and stopping the motor, in addition to the limitations recited in Claim 20. 

The Prior Art, Dey for example, teaches a normal mode and measurement mode, where the measurement mode is operationally connected to the normal mode. The Prior Art does not teach a controller that alternatively selects a measurement mode and a normal mode such that the measurement target start time is a start time of the driving the motor depending on whether or not the trigger switch is off, microswitch is on indicating the torque limiting mechanism has been initiated. 

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE J RUSHING-TUCKER whose telephone number is (571)270-5944.  The examiner can normally be reached on 4 pm - 11:59 pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 






/CHINYERE J RUSHING-TUCKER/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731